Case 2:21-mj-03815-DUTY Document 2 Filed 08/17/21 Page 1 of 1 Page ID #:2
                                                                                                                     •~           ~^~    r~~
                                                                                                                         <      c-~r    o
                                                                                                                         .     r*.rn    ~v
                                                                                                                               ~ ~'     ~
                                                                                                                     j         —,~'     ~s.
                                                                                                                             '~"
                                                                                                                               ' tC     C
                                                                                                                             `~•'       G7
                                                                                                                             }.G C^     J
 Submit this form by c-mail to:

 C~mint Se~o.~tD~cs-L~a~,y~Qurts.g~v For Los Angeles criminal duty.                                                          ~~
                                                                                                                             r— o~ ' ~            ~j
                                                                                                                             r*,-^ ~- ~
 Cri mintakcCourtDocs_S~cacd.~scouns ¢ov For Santa Ana criminil duty.                                                        ten.     ~

 _C_rimintakeCourtDocs•R                                                                                                       ~o
                           cacd.u~c~urls•eo~~ For Rivcr~idc criminal duty.                                                              fi
                                                                                                                               +y ~

                                                 UNITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA
                                                                                                             ~'~.~                           ~~
 UNITED STATES OF AMERICA                                                     CASE NU,IfIIF.It
                                                               PLAI~11'(FF                                2:21-mj-30384
                     v.

 Erin Elaine Thomas                                                                     REPORT COMMENCING CRIMINAL

 USMSn
                                                                                                         ACTION
                                                            DEFENDANT

 TO: CLERK'S OFFICE, U.S. DISTRICT COURT

 All areas must be completed. Any area not applicable or unknown should indicate "N/A".

  1 • The defendant was arrested in this district on ~                       ~          at ~ ~ 3 ~ ~AM ❑ PM
     or
     The defendant was arrested in the                          District of                      on           at             ❑ AM ❑ P.~I

 2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
     any other preliminary proceeding:              ~ Ycs         ~No

 3. Defendant is in U.S. Marshals Service lock-up (in this court building):                       ~(Ycs     ❑ No

 4. Charges under which defendant has been booked:

     18 U.S.C. § 1349 Conspiracy to Commit Wirc Fraud

 5. Offense charged is a:          ~x Felony          ❑Minor Offense                 ❑Petty Offense         ❑Other Misdemeanor

6. Interpreter Required:           ~( No       ❑Yes           Language:

 7• Ycar of Birth: i9gg

8. Defendant has retained counsel:                 ~No
    ❑ Ycs         Namc:                                                                Phone Number:

9• Name of Pretrial Services Officer notified:

10. Remarks (ifany)~ f~Ll~ Q~ c~iS~~cf 1~~i1~~~1i~f~, ~llSft°l'✓1 ~i,S~Cf csF- ~t~~~~~gt~~ C'a~ ~1~~~~_

1 1. Name: ~~(~'l~(,CZ ~~7~'1~~L(~~'1                                 (plcascprint)                       ~~ ~~ ~~~ ~~

12. Office Phone Numbcr~~~~ ~,~~" y ~ ~~'                                                  13• Agency:     ~~'~~

14. Signature: — 6~~/~J                                                                    15. Date: _ c~ / ~ l 2~ ~

CR-64 (09/20)                                      R1:YOR"1'COMMENCING CRIM1IINAL ACTION
